Citation Nr: 1000847	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from March 1968 to March 
1970, including a period of approximately eight months in the 
Republic of Vietnam.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) which, in part, denied the 
appellant's claim of entitlement to service connection for 
depression and an anxiety disorder.

In a May 2007 decision, the Board upheld the RO's denial of 
the appellant's service connection claim.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  A Joint 
Motion for Remand was submitted to the Court in August 2008.  
An August 2008 Order of the Court vacated the Board's 
decision, and the psychiatric disorder service connection 
issue on appeal was remanded for readjudication pursuant to 
the provisions of 38 U.S.C.A. § 7252(a).

The Board remanded this service connection claim for 
additional development in February 2009.  After accomplishing 
some additional development, the Appeals Management Center 
(AMC) continued to deny the appellant's claim for service 
connection for a psychiatric disorder and returned the case 
to the Board.

The appellant's VA and private medical treatment records 
include diagnoses of depressive disorder, depression, PTSD, 
and bipolar affective disorder.  The Court, in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which 
various psychiatric diagnoses had been rendered, pointed out 
that Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both 
ways and a lay claimant cannot be held to a hypothesized 
diagnosis - one he is incompetent to render when determining 
what his actual claim may be.  The Court found that VA should 
have considered alternative current conditions within the 
scope of the filed claim, and that diagnoses which arise from 
the same symptoms for which the claimant was seeking benefits 
do not relate to entirely separate claims not yet filed.  
Rather, those diagnoses should have been considered to 
determine the nature of the claimant's current condition 
relative to the claim he did submit.  Thus, this appellant's 
claim should not be strictly limited to bipolar affective 
disorder, PTSD, or depression, and other relevant psychiatric 
diagnoses should be considered on remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant when further 
action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
RO for action as described below.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of a grant of disability benefits.  The Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Here, the RO has 
not provided such notice, and that deficiency should be 
rectified on remand.

The Board notes that there has been some confusion over who 
is representing the appellant.  Since November 2008, as 
reflected by a VA Form 21-22a signed by the appellant that 
month, he has been represented by the attorney listed on the 
first page, above.  However, various documents issued after 
the attorney took over the case have been sent to the 
appellant's prior representative and not to his attorney - 
including the February 2009 Board remand and the October 2009 
Supplemental Statement of the Case (SSOC).  On remand, a copy 
of each of those documents, as well as any newly generated 
documents, should be sent to the appellant's attorney.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The record reflects that VA 
failed to obtain the complete Vet Center records requested in 
the February 2009 Board remand; while the May 2009 record 
that was obtained states that the appellant had been a client 
there since December 2003, none of the earlier records were 
obtained from the Vet Center.    

The Court further held in Stegall that, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Thus the 
case must be remanded so that the complete Vet Center 
treatment records are obtained.

Furthermore, the October 2009 SSOC indicates that the service 
department was not able to corroborate the claimed stressors.  
However, it does not appear that the service department or 
other appropriate entity was ever contacted for stressor 
confirmation while the case was in remand status.

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the Veteran served, the Veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R.§§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

Whether a Veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  Corroboration of every detail of a claimed 
stressor is not required; independent evidence that the 
incident occurred is sufficient.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997).

VA, Vet Center, and private psychiatric records confirm that 
the Veteran has a diagnosis of PTSD.  There are other post-
service diagnoses of record, and there are several stated 
stressors, including his claimed combat experience in Vietnam 
as well as his suffering from sexual abuse as a child.  He 
has reported experiencing mortar and rocket attacks at his 
bases in Vietnam and attacks while driving convoy trucks.

The Veteran's DD Form 214 does not show receipt of a CIB 
(combat infantryman badge) or other awards or decorations 
presumptively reflective of combat experience.  It does show 
that he was in Vietnam for eight months, and that his primary 
military occupational specialty (MOS) was as a truck driver.

However, the over-riding issue at hand is the Veteran's 
Vietnam experiences themselves, e.g., whether he did or did 
not see combat and/or, although not shown by presumptive 
awards, etc., can his alleged association with combat-type 
stressors be otherwise adequately established through 
alternative means.

The appellant was stationed in Vietnam from July 7, 1969, to 
March 10, 1070.  He has stated that his unit, the 563rd 
Transportation Company, was stationed at Pleiku for his first 
four months in Vietnam and then at Long Binh for the last 
four.  The May 2009 Vet Center report indicates the appellant 
described being in a convoy that was stuck between the enemy 
and Vietnamese troops and thereby came under friendly fire; 
he said this incident occurred during his first month in 
Vietnam (July-August 1969).  He has also stated that after 
his unit was transferred to Long Binh, one of the first 
convoys he went out on came under rocket and mortar fire.  He 
further stated that mortar fire came on base close to him one 
night shortly before he was due to leave Vietnam.  It would 
appear that these latter two events would have taken place 
between November 1, 1969, and March 10, 1970.

These statements suggest possible application of the ruling 
of the Court in Pentecost v. Principi, 16 Vet. App. 124 
(2002), where it was held that a veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by his unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit which was present while 
such attacks occurred suggested that he was in fact exposed 
to the attacks.  Here, no action has been taken with the 
Joint Service Records Research Center (JSRRC) to obtain any 
unit records that might verify such rocket/mortar attacks.

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  In this case, no efforts 
have been undertaken to find the relevant records to document 
enemy attacks on the appellant's unit in Vietnam - even 
though he has provided details that narrow the possible 
timeframe.  On remand, the appellant should be offered an 
opportunity to provide additional specific information that 
would permit searches regarding his stressors.

These considerations require further gathering of military 
and medical records as well as investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following:

1.  Copies of the February 2009 Board 
remand, the October 2009 SSOC and all 
newly generated documents should be sent 
to the appellant's attorney.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  An appropriate 
period of time should be allowed for the 
appellant to respond and/or submit 
additional evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim is granted.

3.  All VA medical treatment records 
relating to any psychiatric, 
psychological, social work, or counseling 
treatment of the appellant (inpatient or 
outpatient) since service not already of 
record should be identified and obtained.  
All of these records should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

4.  All Vet Center treatment records 
relating to any psychiatric, 
psychological, or counseling treatment of 
the appellant since December 2003 not 
already of record should be obtained and 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

5.  The RO should contact the appellant 
to obtain the names and addresses of all 
private medical care providers who have 
treated him for any psychiatric disorder 
since service.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his attorney 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

6.  The RO should provide the appellant 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors.  He should 
be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as 
well as any other witnesses, including 
their names, ranks, units of assignments, 
or any other identifying details.  The 
appellant is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible.

7.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the appellant's alleged in-
service stressor(s).  The RO should 
forward to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
entity all supporting evidence (to 
include any probative evidence submitted 
by the appellant).  The JSRRC should be 
requested to conduct a search of all of 
the available and appropriate sources, 
and provide all pertinent information 
which might corroborate the claimed 
stressor(s), if possible, and in any 
event, the nature of the action seen by 
the 563rd Transportation Company, to 
include "lessons learned" and a 
complete log and/or history during the 
times the Veteran was assigned thereto.  
Any information obtained should be 
associated with the claims file.

If JSRRC's research of available records 
for corroborating evidence leads to 
negative results, the RO should notify 
the appellant and his attorney, and 
afford them the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by JSRRC.

8.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the appellant's claims file.  If 
the occurrence of no claimed in-service 
stressor(s) is/are verified, then the RO 
should so state in its report.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should arrange for the 
appellant to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  

The purpose of the examination is to 
determine the nature and etiology of the 
appellant's current psychiatric 
disorder(s), to include whether PTSD is 
present, and, if so, whether it is 
related to any in-service stressor(s).  
(The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the 
record.)  An opinion in response to the 
questions below should be obtained even 
if the appellant does not report for the 
examination.

The examiner, after examination of the 
appellant and review of his entire 
medical history, to include in-service 
and post-service medical reports (or 
claims file review alone if the 
examination is not accomplished), should 
provide an opinion as to the diagnosis 
and medical probabilities that each 
psychiatric disorder found is related to 
the appellant's military service.  The 
examiner should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records and provide a current 
psychiatric diagnosis(es).

With respect to the claimed PTSD, the 
examiner must be provided with a list of 
the in-service stressor(s), if any, found 
by the RO to be corroborated by the 
evidence, the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
appellant has PTSD and, if so, whether 
any in-service stressor(s) found to be 
established by the RO is sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is, or is not, satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

In addition, the examiner should state 
whether it is at least as likely as not 
that the etiology of the appellant's 
current psychiatric pathology (other than 
PTSD) is attributable to any disease or 
incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes (it is not necessary 
that the exact causes - other than 
apparent relationship to some 
incident of service - be 
delineated);

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (March 1968 to March 1970); 
and

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in March 1970. 

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

In assessing the relative likelihood as to 
origin and etiology of the psychiatric 
conditions currently present, the examiner 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  

Note:  It is important that, if any 
opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based 
upon speculation, the reviewer should 
clearly and specifically so specify in 
the report, and explain why this is so.

10.  Upon receipt of the VA psychiatric 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA psychiatrist for corrections or 
additions.  See 38 C.F.R. § 4.2 (if 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  

11.  After all appropriate development 
has been accomplished, the RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the issue on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

12.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable 
statutes/regulations considered pertinent 
to the issue on appeal.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

